CALVERT SOCIAL INVESTMENT FUND ADMINISTRATIVE SERVICES AGREEMENT ADDENDUM TO SCHEDULE A Listed below are series and classes of Calvert Social Investment Fund that are entitled to receive administrative services from Calvert Investment Administrative Services, Inc. ("CIAS") under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CIAS pursuant to the Agreement. Calvert Balanced Portfolio Class Y 0.275% Calvert Large Cap Core Portfolio Class Y 0.15% For its services under this Administrative Services Agreement, CIAS is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a Series or Class commences operations, absent waivers. CALVERT SOCIAL INVESTMENT FUND BY: /s/ William M. Tartikoff William M. Tartikoff Vice President and Secretary CALVERT INVESTMENT ADMINISTRATIVE SERVICES, INC. BY: /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Executive Vice President, Chief
